Opinion
PEE CUEIAM.
1. The plaintiff, on September 17, 1915, obtained a judgment against the defendant, from which it perfected an appeal within 60 days. Several extensions of time in which to file a brief were granted the defendant’s counsel; the last enlargement expiring June 10,1916. Fourteen days thereafter the plaintiff’s counsel moved to dismiss the appeal on the ground that no brief had then been filed by the appellant. Many affidavits made on behalf of the respective parties have been filed. From these sworn statements it appears that an indictment had been returned against one of the plaintiff’s witnesses for perjury alleged to have been committed at the trial of this action and against the plaintiff for subornation of perjury. Based upon these charges the defendant’s counsel moved in the lower court to set aside the judgment, which motion was denied. Thereafter the defendant’s brief was filed in this court. The subsequent proceed*221ings against the plaintiff and her witness were so unusual as to excuse the neglect of defendant’s counsel in failing to comply with the rules of this court as to the filing of the brief.
For this reason the motion to dismiss the appeal is denied, and the filing of the brief is approved as of this date. Motion Denied.
Reversed and remanded March 26, 1918.